IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


LIZA REGINA MOUSIOS,                     : No. 577 MAL 2017
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
WEST END FAIR ASSOCIATION, ALAN          :
GANNON, THOMAS HARTFORD AND              :
VITO CUSUMANO,                           :
                                         :
                  Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of January, 2018, the Petition for Allowance of Appeal

is DENIED.